ON MOTION
LINN, Circuit Judge.

ORDER

The Employing Agency et al. move to transfer Nestor T. LaPastora’s appeal to the United States Court of Appeals for the Fifth Circuit pursuant to 28 U.S.C. § 1631. The Employing Agency also moves to stay the briefing schedule pending resolution of its motion to transfer.
LaPastora appeals a decision by the United States District Court for the Northern District of Texas dismissing LaPastora’s complaint for failure to exhaust his administrative remedies. The district court construed LaPastora’s claims as falling under the Rehabilitation Act. Thus, jurisdiction over LaPastora’s appeal lies in the appropriate regional court of appeals. See 28 U.S.C. § 1291; 5 U.S.C. § 7703(b).
Accordingly.
IT IS ORDERED THAT:
(1) The motion to transfer is granted.
(2) The motion to stay the briefing schedule is moot.